DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on February 22, 2021 is entered.
	Claims 1-156, 158-162, 165-173 have been canceled.
	Claims 184-189 have been added.
	Claims 157, 163, 164, and 174-189 are pending.

Claim 183 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 157, 163, 164, 174-182, and newly added claims 184-189 are currently under consideration as they read on the elected invention of a multimerized compound.

For the record, the following amino acid sequences are noted:

SEQ ID NO:1 is the leader sequence (e.g. see page 23 of the specification as-filed);

SEQ ID NO:2 (as recited in claim 178) is the Fc region of human IgG1 including hinge-CH2-CH3;

SEQ ID NO:3 (as recited in claim 178) is the multimerization domain consisting of human IgG2 hinge region;

SEQ ID NO:4 is amino acids the mature protein (G045c) with the structure from the leader sequence-IgG1 Fc-IgG2 hinge. The amino acid residue 21-264 of SEQ ID NO:4 (recited in instant claim 157) is the protein without the leader sequence.

SEQ ID NO:2 directly linked at its carboxy terminus to a polypeptide comprising SEQ ID NO:3 (as recited in the newly added claims 178-183) would read on the instantly claimed SEQ ID NO:4.  
EXAMINER'S AMENDMENT
	
3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.	Authorization for this Examiner's Amendment was given in a telephone interview with applicant’s representative Jordan Phelam on May 7, 2021.

In the Claims:

5.  Claim 183 has been canceled.


REASONS FOR ALLOWANCE

6.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s REMARK in conjunction with the Olsen declaration under 37 CFR 1.132 has obviated the previous rejections of record in the Office Action mailed on October 22, 2020.

Specifically, the unexpected result shown in Olsen declaration overcomes the rejection under pre-AIA  35 U.S.C. 103(a) as being obvious over Strome et al. (WO 2008/151088, reference on IDS) and Mosser et al. (US 2010/0143353, reference on IDS) and nonstatutory double patenting rejection to claims 1-15 of US 8,680,237 and claims 1-12 of US 9,512,210.

In the side-by-side comparison of the instant invention exemplified as G045c (human IgG1 hinge-CH2-CH3-human IgG2 hinge) with the prior art G019 (human IgG2 hinge-human IgG1 hinge-CH2-CH3) and showed that G045c binds complement component C1q with 2 log order lower EC50 than G019 in spite of the fact that G045c forms a larger number of higher molecular weight band and has higher affinity for FcγRII and FcγRIII compared to G019.



Accordingly, claims 157, 163, 164, 174-182, and 184-189 are deemed allowable. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/CHUN W DAHLE/Primary Examiner, Art Unit 1644